Exhibit 10.1

 

AMENDED AND RESTATED

 

KNOLL, INC.

 

2010 STOCK INCENTIVE PLAN
(effective as of May 5, 2010)

 


1.                                      PURPOSE


 

The Amended and Restated Knoll, Inc. 2010 Stock Incentive Plan, as set forth
herein and as amended from time to time, (the “Plan”) is intended to provide
incentives that will attract, retain, motivate and reward highly competent
persons as officers, certain other key employees, directors and consultants of
Knoll, Inc. (the “Company”) or any of its subsidiary corporations, limited
liability companies or other forms of business entities now existing or
hereafter formed or acquired (“Subsidiaries”), by providing them opportunities
to acquire shares of the common stock, par value $.01 per share, of the Company
(“Common Stock”) or to receive monetary payments based on the value of such
shares pursuant to Awards (as defined in Section 4) described herein. 
Furthermore, the Plan is intended to assist in further aligning the interests of
the Company’s officers, other key employees, directors and consultants with
those of its stockholders.

 


2.                                      ADMINISTRATION


 


A.             THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE (THE “COMMITTEE”)
WHICH SHALL BE THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”) OR ANOTHER COMMITTEE APPOINTED BY THE BOARD FROM AMONG ITS
MEMBERS.  UNLESS THE BOARD DETERMINES OTHERWISE, THE COMMITTEE SHALL BE
COMPRISED SOLELY OF AT LEAST TWO MEMBERS WHO EACH SHALL QUALIFY AS A
(I) “NON-EMPLOYEE DIRECTOR” WITHIN THE MEANING OF RULE 16B-3(B)(3) (OR ANY
SUCCESSOR RULE) UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”) AND (II) AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF
SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
AND THE REGULATIONS THEREUNDER.  THE COMMITTEE IS AUTHORIZED, SUBJECT TO THE
PROVISIONS OF THE PLAN TO ESTABLISH SUCH RULES AND REGULATIONS AS IT DEEMS
NECESSARY FOR THE PROPER ADMINISTRATION OF THE PLAN, TO MAKE SUCH DETERMINATIONS
AND INTERPRETATIONS AND TO TAKE SUCH ACTION IN CONNECTION WITH THE PLAN AND ANY
AWARDS GRANTED HEREUNDER AS IT DEEMS NECESSARY OR ADVISABLE, IN ITS SOLE
DISCRETION.  ALL DETERMINATIONS AND INTERPRETATIONS MADE BY THE COMMITTEE SHALL
BE BINDING AND CONCLUSIVE ON ALL PARTICIPANTS AND THEIR LEGAL REPRESENTATIVES.


 


B.             NO MEMBER OF THE BOARD, NO MEMBER OF THE COMMITTEE AND NO AGENT
OF THE COMMITTEE WHO IS AN EMPLOYEE OF THE COMPANY SHALL BE LIABLE FOR ANY ACT
OR FAILURE TO ACT HEREUNDER, EXCEPT IN CIRCUMSTANCES INVOLVING HIS OR HER BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR FOR ANY ACT OR FAILURE TO ACT
HEREUNDER BY ANY OTHER MEMBER OR EMPLOYEE OR BY ANY AGENT TO WHOM DUTIES IN
CONNECTION WITH THE ADMINISTRATION OF THIS PLAN HAVE BEEN DELEGATED.  THE
COMPANY SHALL INDEMNIFY MEMBERS OF THE BOARD, MEMBERS OF THE COMMITTEE AND ANY
AGENT OF THE COMMITTEE WHO IS AN EMPLOYEE OF THE COMPANY AGAINST ANY AND ALL
LIABILITIES OR EXPENSES TO WHICH THEY MAY BE SUBJECTED BY REASON OF ANY ACT OR
FAILURE TO ACT WITH RESPECT TO THEIR DUTIES

 

--------------------------------------------------------------------------------


 


ON BEHALF OF THE PLAN, EXCEPT IN CIRCUMSTANCES INVOLVING SUCH PERSON’S BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


C.             THE COMMITTEE SHALL HAVE THE AUTHORITY TO GRANT AWARDS TO
OFFICERS, OTHER KEY EMPLOYEES, DIRECTORS AND CONSULTANTS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES.  THE COMMITTEE MAY DELEGATE TO ONE OR MORE OF ITS MEMBERS,
OR TO ONE OR MORE AGENTS, SUCH ADMINISTRATIVE DUTIES AS IT MAY DEEM ADVISABLE,
AND THE COMMITTEE, OR ANY PERSON TO WHOM IT HAS DELEGATED DUTIES AS AFORESAID,
MAY EMPLOY ONE OR MORE PERSONS TO RENDER ADVICE WITH RESPECT TO ANY
RESPONSIBILITY THE COMMITTEE OR SUCH PERSON MAY HAVE UNDER THE PLAN.  THE
COMMITTEE MAY EMPLOY SUCH LEGAL OR OTHER COUNSEL, CONSULTANTS AND AGENTS AS IT
MAY DEEM DESIRABLE FOR THE ADMINISTRATION OF THE PLAN AND MAY RELY UPON ANY
OPINION OR COMPUTATION RECEIVED FROM ANY SUCH COUNSEL, CONSULTANT OR AGENT. 
EXPENSES INCURRED BY THE COMMITTEE IN THE ENGAGEMENT OF SUCH COUNSEL, CONSULTANT
OR AGENT SHALL BE PAID BY THE COMPANY OR ANY OF ITS SUBSIDIARIES WHOSE EMPLOYEES
HAVE BENEFITED FROM THE PLAN, AS DETERMINED BY THE COMMITTEE.


 


3.                                      PARTICIPANTS


 

Participants shall consist of such officers, other key employees, directors and
consultants (including employees of a consultant, provided that such employee is
actually providing bona fide consulting services to the Company) of the Company
or any of its Subsidiaries as the Committee in its sole discretion determines to
have significant responsibility for the success and future growth and
profitability of the Company and whom the Committee may designate from time to
time to receive Awards under the Plan.  Designation of a participant in any year
shall not require the Committee to designate such person to receive an Award in
any other year or, once designated, to receive the same type or amount of Award
as granted to the participant in any other year.  The Committee shall consider
such factors as it deems pertinent in selecting participants and in determining
the type and amount of Awards.


 


4.                                      TYPES OF AWARDS AND VESTING RESTRICTIONS


 


A.             AWARDS UNDER THE PLAN MAY BE GRANTED IN ANY ONE OR A COMBINATION
OF (1) STOCK OPTIONS, (2) STOCK APPRECIATION RIGHTS, (3) STOCK AWARDS,
(4) PERFORMANCE AWARDS AND (5) STOCK UNITS (EACH AS DESCRIBED ABOVE AN “AWARD,”
AND COLLECTIVELY, “AWARDS”).  STOCK AWARDS, PERFORMANCE AWARDS AND STOCK UNITS
MAY, AS DETERMINED BY THE COMMITTEE IN ITS DISCRETION, CONSTITUTE
PERFORMANCE-BASED AWARDS, AS DESCRIBED IN SECTION 11.  AWARDS SHALL BE EVIDENCED
BY AWARD AGREEMENTS (WHICH NEED NOT BE IDENTICAL) IN SUCH FORMS AS THE COMMITTEE
MAY FROM TIME TO TIME APPROVE; PROVIDED, HOWEVER, THAT IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS OF THE PLAN AND ANY SUCH AGREEMENTS, THE
PROVISIONS OF THE PLAN SHALL PREVAIL.


 


B.             AWARDS SHALL BE SUBJECT TO FORFEITURE AS DETERMINED BY THE
COMMITTEE AND SET FORTH IN THE APPLICABLE AWARD AGREEMENT, PROVIDED HOWEVER,
THAT:


 


(1)                                  NO MORE THAN ONE-THIRD OF ANY STOCK AWARD
OR STOCK UNIT SHALL BECOME VESTED IN ANY SINGLE ANNUAL PERIOD, EXCEPT, AS
DETERMINED BY THE COMMITTEE, IN THE CASE OF THE PARTICIPANT’S DEATH, DISABILITY
OR RETIREMENT OR A CHANGE IN CONTROL (AS DEFINED IN SECTION 13B), PROVIDED THAT
THIS RESTRICTION SHALL NOT APPLY TO (A) A PERFORMANCE AWARD (AS DEFINED IN

 

2

--------------------------------------------------------------------------------


 


SECTION 10) OR (B) AN AWARD THAT IS  GRANTED IN LIEU OF CASH COMPENSATION
FOREGONE AT THE ELECTION OF AN EMPLOYEE, DIRECTOR OR CONSULTANT OF THE COMPANY;
AND


 


(2)                                  A STOCK AWARD OR STOCK UNIT THAT IS A
PERFORMANCE AWARD SHALL BECOME VESTED NO SOONER THAN THE FIRST ANNIVERSARY OF
THE DATE OF GRANT OF SUCH AWARD EXCEPT, AS DETERMINED BY THE COMMITTEE, IN THE
CASE OF THE PARTICIPANT’S DEATH, DISABILITY OR RETIREMENT OR A CHANGE IN
CONTROL.


 


5.                                      COMMON STOCK AVAILABLE UNDER THE PLAN


 


A.             SHARES AVAILABLE.  SUBJECT TO ANY ADJUSTMENTS MADE IN ACCORDANCE
WITH SECTION 12, THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE
GRANTED OR ISSUED PURSUANT TO AWARDS, INCLUDING SHARES OF COMMON STOCK SUBJECT
TO STOCK OPTIONS, SHALL BE 2,000,000 SHARES OF COMMON STOCK, ALL OF WHICH MAY BE
ISSUED PURSUANT TO THE EXERCISE OF INCENTIVE STOCK OPTIONS, WHICH MAY BE
AUTHORIZED AND UNISSUED OR TREASURY SHARES.


 


B.             INDIVIDUAL LIMITATION.  THE NUMBER OF SHARES OF COMMON STOCK WITH
RESPECT TO WHICH STOCK OPTIONS AND STOCK APPRECIATION RIGHTS MAY BE GRANTED TO
ANY INDIVIDUAL DURING ANY CALENDAR YEAR SHALL NOT EXCEED 500,000 SHARES OF
COMMON STOCK, SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH SECTION 12.  THE NUMBER
OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH STOCK AWARDS, PERFORMANCE AWARDS
AND STOCK UNITS MAY BE GRANTED DURING ANY CALENDAR YEAR SHALL NOT EXCEED 250,000
SHARES OF COMMON STOCK, SUBJECT TO ADJUSTMENT IN ACCORDANCE WITH SECTION 12.


 


C.             SHARES UNDERLYING AWARDS THAT AGAIN BECOME AVAILABLE.  ANY SHARES
OF COMMON STOCK SUBJECT TO A STOCK OPTION, STOCK APPRECIATION RIGHT, STOCK
AWARD, PERFORMANCE AWARD, OR STOCK UNIT WHICH FOR ANY REASON IS CANCELLED OR
FORFEITED SHALL AGAIN BE AVAILABLE FOR AWARDS UNDER THE PLAN.  THE PRECEDING
SENTENCE SHALL APPLY ONLY FOR PURPOSES OF DETERMINING THE AGGREGATE NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO AWARDS PURSUANT TO SECTION 5A BUT SHALL NOT
APPLY FOR PURPOSES OF DETERMINING THE MAXIMUM NUMBER OF AWARDS THAT ANY
INDIVIDUAL PARTICIPANT MAY BE GRANTED IN ANY CALENDAR YEAR.


 


6.                                      STOCK OPTIONS


 


A.             IN GENERAL.  THE COMMITTEE IS AUTHORIZED TO GRANT STOCK OPTIONS
TO OFFICERS, OTHER KEY EMPLOYEES, DIRECTORS AND CONSULTANTS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES AND SHALL, IN ITS SOLE DISCRETION, DETERMINE SUCH
PARTICIPANTS IN THE PLAN WHO WILL RECEIVE STOCK OPTIONS AND THE NUMBER OF SHARES
OF COMMON STOCK UNDERLYING EACH STOCK OPTION.  STOCK OPTIONS MAY BE
(I) INCENTIVE STOCK OPTIONS (“INCENTIVE STOCK OPTIONS”) WITHIN THE MEANING OF
SECTION 422 OF THE CODE, OR (II) STOCK OPTIONS WHICH DO NOT QUALIFY AS INCENTIVE
STOCK OPTIONS (“NONQUALIFIED STOCK OPTIONS”).  THE COMMITTEE MAY GRANT TO ANY
PARTICIPANT ONE OR MORE INCENTIVE STOCK OPTIONS, NONQUALIFIED STOCK OPTIONS, OR
BOTH TYPES OF STOCK OPTIONS.  EACH STOCK OPTION SHALL BE SUBJECT TO SUCH TERMS
AND CONDITIONS CONSISTENT WITH THE PLAN AS SHALL BE DETERMINED BY THE COMMITTEE
AND AS SET FORTH IN THE AWARD AGREEMENT.  IN ADDITION, EACH STOCK OPTION SHALL
BE SUBJECT TO THE FOLLOWING LIMITATIONS SET FORTH IN THIS SECTION 6.

 

3

--------------------------------------------------------------------------------


 


B.             EXERCISE PRICE.  EACH STOCK OPTION GRANTED HEREUNDER SHALL HAVE
SUCH PER-SHARE EXERCISE PRICE AS THE COMMITTEE MAY DETERMINE ON THE DATE OF
GRANT; PROVIDED, HOWEVER, SUBJECT TO SECTION 6(E), THAT THE PER-SHARE EXERCISE
PRICE SHALL NOT BE LESS THAN 100 PERCENT OF THE FAIR MARKET VALUE (AS DEFINED IN
SECTION 16) OF COMMON STOCK ON THE DATE THE STOCK OPTION IS GRANTED.


 


C.             PAYMENT OF EXERCISE PRICE.  THE STOCK OPTION EXERCISE PRICE MAY
BE PAID IN CASH OR, IN THE DISCRETION OF THE COMMITTEE, BY THE DELIVERY OF
SHARES OF COMMON STOCK THEN OWNED BY THE PARTICIPANT, BY THE WITHHOLDING OF
SHARES OF COMMON STOCK FOR WHICH A STOCK OPTION IS EXERCISABLE, OR BY A
COMBINATION OF THESE METHODS.  IN THE DISCRETION OF THE COMMITTEE, A PAYMENT MAY
ALSO BE MADE BY DELIVERING A PROPERLY EXECUTED EXERCISE NOTICE TO THE COMPANY
TOGETHER WITH A COPY OF IRREVOCABLE INSTRUCTIONS TO A BROKER TO DELIVER PROMPTLY
TO THE COMPANY THE AMOUNT OF SALE OR LOAN PROCEEDS TO PAY THE EXERCISE PRICE
WITH THE REQUIREMENT OF THE BROKER SAME DAY RECONCILIATION OR AS OTHERWISE
DETERMINED BY THE COMPANY.  TO FACILITATE THE FOREGOING, THE COMPANY MAY ENTER
INTO AGREEMENTS FOR COORDINATED PROCEDURES WITH ONE OR MORE BROKERAGE FIRMS. 
THE COMMITTEE MAY PRESCRIBE ANY OTHER METHOD OF PAYING THE EXERCISE PRICE THAT
IT DETERMINES TO BE CONSISTENT WITH APPLICABLE LAW AND THE PURPOSE OF THE PLAN,
INCLUDING, WITHOUT LIMITATION, IN LIEU OF THE EXERCISE OF A STOCK OPTION BY
DELIVERY OF SHARES OF COMMON STOCK THEN OWNED BY A PARTICIPANT FOR AT LEAST SIX
MONTHS, PROVIDING THE COMPANY WITH A NOTARIZED STATEMENT ATTESTING TO THE NUMBER
OF SHARES OWNED, WHERE UPON VERIFICATION BY THE COMPANY, THE COMPANY WOULD ISSUE
TO THE PARTICIPANT ONLY THE NUMBER OF INCREMENTAL SHARES TO WHICH THE
PARTICIPANT IS ENTITLED UPON EXERCISE OF THE STOCK OPTION.  IN DETERMINING WHICH
METHODS A PARTICIPANT MAY UTILIZE TO PAY THE EXERCISE PRICE, THE COMMITTEE MAY
CONSIDER SUCH FACTORS AS IT DETERMINES ARE APPROPRIATE; PROVIDED, HOWEVER, THAT
WITH RESPECT TO INCENTIVE STOCK OPTIONS, ALL SUCH DISCRETIONARY DETERMINATIONS
SHALL BE MADE AT THE TIME OF GRANT AND SPECIFIED IN THE AWARD AGREEMENT.


 


D.             EXERCISE PERIOD.  STOCK OPTIONS GRANTED UNDER THE PLAN SHALL BE
EXERCISABLE AT SUCH TIME OR TIMES AS SPECIFIED IN THE PLAN AND THE AWARD
AGREEMENT; PROVIDED, HOWEVER, THAT NO STOCK OPTION SHALL BE EXERCISABLE LATER
THAN TEN YEARS AFTER THE DATE IT IS GRANTED.


 


E.             LIMITATIONS ON INCENTIVE STOCK OPTIONS.  INCENTIVE STOCK OPTIONS
MAY BE GRANTED ONLY TO PARTICIPANTS WHO ARE OFFICERS OR OTHER KEY EMPLOYEES OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES ON THE DATE OF GRANT.  THE AGGREGATE
MARKET VALUE (DETERMINED AS OF THE TIME THE STOCK OPTION IS GRANTED) OF COMMON
STOCK WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS (UNDER ALL OPTION PLANS OF
THE COMPANY) ARE EXERCISABLE FOR THE FIRST TIME BY A PARTICIPANT DURING ANY
CALENDAR YEAR SHALL NOT EXCEED $100,000.  FOR PURPOSES OF THE PRECEDING
SENTENCE, INCENTIVE STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER IN
WHICH THEY ARE GRANTED.  INCENTIVE STOCK OPTIONS MAY NOT BE GRANTED TO ANY
PARTICIPANT WHO, AT THE TIME OF GRANT, OWNS STOCK POSSESSING (AFTER THE
APPLICATION OF THE ATTRIBUTION RULES OF SECTION 424(D) OF THE CODE) MORE THAN 10
PERCENT OF THE TOTAL COMBINED VOTING POWER OF ALL OUTSTANDING CLASSES OF STOCK
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, UNLESS THE EXERCISE PRICE IS FIXED AT
NOT LESS THAN 110 PERCENT OF THE FAIR MARKET VALUE OF COMMON STOCK ON THE DATE
OF GRANT AND THE EXERCISE OF SUCH OPTION IS PROHIBITED BY ITS TERMS AFTER THE
EXPIRATION OF 5 YEARS FROM THE DATE OF GRANT OF SUCH OPTION.

 

4

--------------------------------------------------------------------------------



 


7.                                      STOCK APPRECIATION RIGHTS


 

The Committee is authorized to grant Stock Appreciation Rights to officers,
other key employees, directors and consultants of the Company or any of its
Subsidiaries and shall, in its sole discretion, determine such participants who
will receive Stock Appreciation Rights and the number of shares of Common Stock
with respect to each Stock Appreciation Right.  A “Stock Appreciation Right”
shall mean a right to receive a payment in cash, Common Stock or a combination
thereof, in an amount equal to the excess of (x) the Fair Market Value (or some
lesser amount), of a specified number of shares of Common Stock on the date the
Stock Appreciation Right is exercised over (y) the Fair Market Value of such
shares of Common Stock on the date the Stock Appreciation Right is granted, or
other specified valuation (which shall be no less than the Fair Market Value as
of the date the Stock Appreciation Right is granted) (the “Grant Price”), with
the number of shares of Common Stock represented by the Stock Appreciation Right
as determined by the Committee.  Each Stock Appreciation Right shall be subject
to such terms and conditions consistent with the Plan as shall be determined by
the Committee and as set forth in the Award agreement.

 


8.                                      STOCK AWARDS


 

The Committee is authorized to grant Stock Awards to officers, other key
employees, directors and consultants of the Company or any of its Subsidiaries
and shall, in its sole discretion, determine such participants in the Plan who
will receive Stock Awards and the number of shares of Common Stock underlying
each Stock Award.  A “Stock Award” is an immediate grant of a specified number
of shares of Common Stock, with such number of shares of Common Stock determined
by the Committee.  Each Stock Award shall be subject to such terms and
conditions consistent with the Plan as shall be determined by the Committee and
as set forth in the Award agreement, including, without limitation, restrictions
on the sale or other disposition of such shares, and the right of the Company to
reacquire such shares for no consideration upon termination of the participant’s
employment within specified periods.  The Committee may require the participant
to deliver a duly signed stock power, endorsed in blank, relating to Common
Stock covered by such Stock Award and/or that the stock certificates evidencing
such shares be held in custody or bear restrictive legends until the
restrictions thereon shall have lapsed.  The Stock Award agreement shall specify
whether the participant shall have, with respect to the shares of Common Stock
subject to a Stock Award, all of the rights of a holder of shares of Common
Stock, including the right to receive dividends and to vote the shares.

 


9.                                      STOCK UNITS


 


A.             IN GENERAL.  THE COMMITTEE IS AUTHORIZED TO GRANT STOCK UNITS TO
OFFICERS, OTHER KEY EMPLOYEES, DIRECTORS AND CONSULTANTS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES AND SHALL, IN ITS SOLE DISCRETION, DETERMINE SUCH OFFICERS,
OTHER KEY EMPLOYEES, DIRECTORS AND CONSULTANTS WHO WILL RECEIVE STOCK UNITS AND
THE NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO EACH STOCK UNIT.  THE
COMMITTEE SHALL DETERMINE THE CRITERIA FOR THE VESTING OF STOCK UNITS.  A STOCK
UNIT GRANTED BY THE COMMITTEE SHALL PROVIDE PAYMENT IN SHARES OF COMMON STOCK AT
SUCH TIME AS THE AWARD AGREEMENT SHALL SPECIFY.  SHARES OF COMMON STOCK ISSUED
PURSUANT TO THIS SECTION 9 MAY

 

5

--------------------------------------------------------------------------------


 


BE ISSUED WITH OR WITHOUT OTHER PAYMENTS THEREFOR AS MAY BE REQUIRED BY
APPLICABLE LAW OR SUCH OTHER CONSIDERATION AS MAY BE DETERMINED BY THE
COMMITTEE.  THE COMMITTEE SHALL DETERMINE WHETHER A PARTICIPANT GRANTED A STOCK
UNIT SHALL BE ENTITLED TO A DIVIDEND EQUIVALENT RIGHT (AS DEFINED BELOW).  EACH
STOCK UNIT SHALL BE SUBJECT TO SUCH TERMS AND CONDITIONS CONSISTENT WITH THE
PLAN AS SHALL BE DETERMINED BY THE COMMITTEE AND AS SET FORTH IN THE AWARD
AGREEMENT.


 


B.             PAYOUT.  UPON VESTING OF A STOCK UNIT, UNLESS THE COMMITTEE HAS
DETERMINED TO DEFER PAYMENT WITH RESPECT TO SUCH UNIT OR A PARTICIPANT HAS
ELECTED TO DEFER PAYMENT UNDER SECTION 10(C), SHARES OF COMMON STOCK
REPRESENTING THE STOCK UNITS SHALL BE DISTRIBUTED TO THE PARTICIPANT UNLESS THE
COMMITTEE, WITH THE CONSENT OF THE PARTICIPANT, PROVIDES FOR THE PAYMENT OF THE
STOCK UNITS IN CASH OR PARTLY IN CASH AND PARTLY IN SHARES OF COMMON STOCK EQUAL
TO THE VALUE OF THE SHARES OF COMMON STOCK WHICH WOULD OTHERWISE BE DISTRIBUTED
TO THE PARTICIPANT.


 


C.             DEFINITIONS.  A “STOCK UNIT” SHALL MEAN A NOTIONAL ACCOUNT
REPRESENTING ONE SHARE OF COMMON STOCK.  A “DIVIDEND EQUIVALENT RIGHT” SHALL
MEAN THE RIGHT TO RECEIVE THE AMOUNT OF ANY DIVIDEND PAID ON THE SHARE OF COMMON
STOCK UNDERLYING A STOCK UNIT, WHICH SHALL BE PAYABLE IN CASH OR IN THE FORM OF
ADDITIONAL STOCK UNITS, AT THE TIME SET FORTH IN THE AWARD AGREEMENT OR AS
DEFERRED PURSUANT TO SECTION 10(C).


 


10.                               PERFORMANCE AWARDS


 


A.             IN GENERAL.  THE COMMITTEE IS AUTHORIZED TO GRANT PERFORMANCE
AWARDS TO OFFICERS AND OTHER KEY EMPLOYEES, DIRECTORS AND CONSULTANTS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND SHALL, IN ITS SOLE DISCRETION, DETERMINE
SUCH PARTICIPANTS WHO WILL RECEIVE PERFORMANCE AWARDS, PROVIDED HOWEVER THAT
DIRECTORS MAY NOT RECEIVE INCENTIVE STOCK OPTIONS.  A “PERFORMANCE AWARD” IS A
STOCK OPTION, STOCK AWARD OR STOCK UNIT, THE VESTING OR PAYMENT OF WHICH IS
CONDITIONED ON THE SATISFACTION OF PERFORMANCE CRITERIA.  EACH PERFORMANCE AWARD
SHALL BE SUBJECT TO SUCH TERMS AND CONDITIONS CONSISTENT WITH THE PLAN AS SHALL
BE DETERMINED BY THE COMMITTEE AND AS SET FORTH IN THE AWARD AGREEMENT.  THE
COMMITTEE SHALL SET PERFORMANCE TARGETS AT ITS DISCRETION WHICH, DEPENDING ON
THE EXTENT TO WHICH THEY ARE MET, WILL DETERMINE THE NUMBER AND/OR VALUE OF
PERFORMANCE AWARDS THAT WILL BE PAID OUT TO THE PARTICIPANTS, AND MAY ATTACH TO
SUCH PERFORMANCE AWARDS ONE OR MORE RESTRICTIONS.  PERFORMANCE TARGETS MAY BE
BASED UPON, WITHOUT LIMITATION, COMPANY-WIDE, DIVISIONAL AND/OR INDIVIDUAL
PERFORMANCE.


 


B.             ADJUSTMENT OF PERFORMANCE TARGETS.  WITH RESPECT TO THOSE
PERFORMANCE AWARDS THAT ARE NOT INTENDED TO QUALIFY AS PERFORMANCE-BASED AWARDS
(AS DESCRIBED IN SECTION 11), THE COMMITTEE SHALL HAVE THE AUTHORITY AT ANY TIME
TO MAKE ADJUSTMENTS TO PERFORMANCE TARGETS FOR ANY OUTSTANDING PERFORMANCE
AWARDS WHICH THE COMMITTEE DEEMS NECESSARY OR DESIRABLE TO PREVENT DILUTION OR
ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS IN THE EVENT OF, IN RECOGNITION OF, OR
IN ANTICIPATION OF, ANY UNANTICIPATED, UNUSUAL NONRECURRING OR EXTRAORDINARY
CORPORATE ITEM, TRANSACTION, EVENT OR DEVELOPMENT; OR IN RESPONSE TO, OR IN
ANTICIPATION OF, CHANGES IN APPLICABLE LAWS, REGULATIONS, ACCOUNTING PRINCIPLES,
OR BUSINESS CONDITIONS.


 


C.             PAYOUT.  PAYMENT OF EARNED PERFORMANCE AWARDS MAY BE MADE IN
SHARES OF COMMON STOCK, IN CASH OR ANY COMBINATION OF THE TWO AND SHALL BE MADE
IN ACCORDANCE WITH THE TERMS AND CONDITIONS PRESCRIBED OR AUTHORIZED BY THE
COMMITTEE.  THE PARTICIPANT MAY ELECT TO

 

6

--------------------------------------------------------------------------------


 


DEFER, OR THE COMMITTEE MAY REQUIRE OR PERMIT THE DEFERRAL OF, THE RECEIPT OF
PERFORMANCE AWARDS, PROVIDED THAT, THE ELECTION TO DEFER RECEIPT OF PERFORMANCE
AWARDS MUST OCCUR NO LATER THAN THIRTY (30) DAYS AFTER SUCH PERFORMANCE AWARD IS
GRANTED, AND OTHERWISE IN COMPLIANCE WITH APPLICABLE TAX LAW.


 


11.                               PERFORMANCE-BASED AWARDS


 


A.             IN GENERAL.  ALL STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
GRANTED UNDER THE PLAN, AND THE COMPENSATION ATTRIBUTABLE TO SUCH AWARDS, ARE
INTENDED TO QUALIFY AS  “PERFORMANCE-BASED COMPENSATION” (AS SUCH TERM IS USED
IN SECTION 162(M) OF THE CODE AND THE REGULATIONS THEREUNDER) AND THUS BE EXEMPT
FROM THE DEDUCTION LIMITATION IMPOSED BY SECTION 162(M) OF THE CODE.  STOCK
AWARDS, PERFORMANCE AWARDS AND STOCK UNITS MAY BE GRANTED IN A MANNER SUCH THAT
SUCH AWARDS QUALIFY AS “PERFORMANCE-BASED COMPENSATION” AND THUS BE EXEMPT FROM
THE DEDUCTION LIMITATION IMPOSED BY SECTION 162(M) OF THE CODE  ALL AWARDS THAT
QUALIFY AS “PERFORMANCE-BASED COMPENSATION” ARE REFERRED TO HEREIN AS
“PERFORMANCE-BASED AWARDS.”  AN AWARD SHALL QUALIFY AS A PERFORMANCE-BASED AWARD
ONLY IF AT THE TIME OF GRANT THE COMMITTEE IS COMPRISED SOLELY OF TWO OR MORE
“OUTSIDE DIRECTORS” (AS SUCH TERM IS USED IN SECTION 162(M) OF THE CODE AND THE
REGULATIONS THEREUNDER).


 


B.             PERFORMANCE MEASURES.  STOCK AWARDS, PERFORMANCE AWARDS, AND
STOCK UNITS GRANTED UNDER THE PLAN SHOULD QUALIFY AS PERFORMANCE-BASED AWARDS
IF, AS DETERMINED BY THE COMMITTEE, IN ITS DISCRETION, EITHER THE GRANTING OR
VESTING OF SUCH AWARD IS SUBJECT TO THE ACHIEVEMENT OF A PERFORMANCE TARGET OR
TARGETS BASED ON ONE OR MORE PERFORMANCE MEASURES.  THE COMMITTEE MAY USE THE
FOLLOWING PERFORMANCE MEASURES (EITHER INDIVIDUALLY OR IN ANY COMBINATION) TO
SET PERFORMANCE TARGETS WITH RESPECT TO AWARDS INTENDED TO QUALIFY AS
PERFORMANCE-BASED AWARDS:  OPERATING PROFITS, REVENUE GROWTH, GROSS PROFIT
MARGIN, OPERATING PROFIT MARGIN, NET SALES; PRETAX INCOME BEFORE ALLOCATION OF
CORPORATE OVERHEAD AND BONUS; BUDGET; EARNINGS PER SHARE; NET INCOME; DIVISION,
GROUP OR CORPORATE FINANCIAL GOALS; RETURN ON STOCKHOLDERS’ EQUITY; RETURN ON
ASSETS; ATTAINMENT OF STRATEGIC AND OPERATIONAL INITIATIVES; APPRECIATION IN
AND/OR MAINTENANCE OF THE PRICE OF COMMON STOCK OR ANY OTHER PUBLICLY-TRADED
SECURITIES OF THE COMPANY; MARKET SHARE; GROSS PROFITS; EARNINGS BEFORE INTEREST
AND TAXES; EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION;
ECONOMIC VALUE-ADDED MODELS; COMPARISONS WITH VARIOUS STOCK MARKET INDICES;
AND/OR REDUCTIONS IN COSTS.


 


C.             ADJUSTMENT OF PERFORMANCE MEASURES.  THE COMMITTEE SHALL HAVE THE
AUTHORITY AT ANY TIME TO MAKE ADJUSTMENTS TO PERFORMANCE MEASURES FOR ANY
OUTSTANDING PERFORMANCE-BASED AWARDS WHICH THE COMMITTEE DEEMS NECESSARY OR
DESIRABLE TO PREVENT DILUTION OR ENLARGEMENT OF THE RIGHTS OF PARTICIPANTS IN
THE EVENT OF, IN RECOGNITION OF, OR IN ANTICIPATION OF, ANY UNANTICIPATED,
UNUSUAL NONRECURRING OR EXTRAORDINARY CORPORATE ITEM, TRANSACTION, EVENT OR
DEVELOPMENT; OR IN RESPONSE TO, OR IN ANTICIPATION OF, CHANGES IN APPLICABLE
LAWS, REGULATIONS, ACCOUNTING PRINCIPLES, OR BUSINESS CONDITIONS.


 


12.                               ADJUSTMENT PROVISIONS


 

If there shall be any change in Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split,

 

7

--------------------------------------------------------------------------------


 

split up, spinoff, combination of shares, exchange of shares, dividend in kind
or other like change in capital structure or distribution (other than normal
cash dividends) to stockholders of the Company, an adjustment shall be made to
each outstanding Stock Option and Stock Appreciation Right such that each such
Stock Option and Stock Appreciation Right shall thereafter be exercisable for
such securities, cash and/or other property as would have been received in
respect of Common Stock subject to such Stock Option or Stock Appreciation Right
had such Stock Option or Stock Appreciation Right been exercised in full
immediately prior to such change or distribution, and such an adjustment shall
be made successively each time any such change shall occur.  In addition, in the
event of any such change or distribution, in order to prevent dilution or
enlargement of participants’ rights under the Plan, the Committee shall have the
authority to adjust, in an equitable manner, the number and kind of shares that
may be issued under the Plan, the number and kind of shares subject to
outstanding Awards, the exercise price applicable to outstanding Awards, and the
Fair Market Value of Common Stock and other value determinations applicable to
outstanding Awards.  Appropriate adjustments may also be made by the Committee
in the terms of any Awards under the Plan to reflect such changes or
distributions and to modify any other terms of outstanding Awards on an
equitable basis, including modifications of performance targets and changes in
the length of performance periods.  In addition, other than with respect to
Stock Options, Stock Appreciation Rights and other Awards intended to constitute
Performance-Based Awards, the Committee is authorized to make adjustments to the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company or any of its Subsidiaries
or the financial statements of the Company, or in response to changes in
applicable laws, regulations, or accounting principles.  Notwithstanding the
foregoing, (i) any adjustment with respect to an Incentive Stock Option shall
comply with the rules of 424(a) of the Code, (ii) any adjustment with respect to
a Stock Option that is not an Incentive Stock Option shall comply with the
rules of Section 409A of the Code, and (iii) in no event shall any adjustment be
made which would render any Incentive Stock Option granted hereunder other than
an incentive stock option for purposes of Section 422 of the Code.

 


13.                               CHANGE IN CONTROL


 


A.             ACCELERATED VESTING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
PLAN, IF THERE IS A CHANGE IN CONTROL OF THE COMPANY (AS DEFINED IN
SECTION 13B), ALL UNVESTED AWARDS GRANTED UNDER THE PLAN SHALL BECOME FULLY
VESTED IMMEDIATELY UPON THE OCCURRENCE OF THE CHANGE OF CONTROL, UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE AS SET FORTH IN THE AWARD AGREEMENT, AND
SUCH VESTED AWARDS SHALL BE PAID OUT OR SETTLED, AS APPLICABLE, TO THE EXTENT
DETERMINED BY THE COMMITTEE.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT AN
AMOUNT IS SUBJECT TO SECTION 409A OF THE CODE, NO AMOUNTS PAYABLE PURSUANT TO
THIS SECTION 13 SHALL BE PAYABLE UNLESS THE EVENT TRIGGERING SUCH PAYMENT WOULD
CONSTITUTE A “CHANGE IN CONTROL” AS DEFINED IN SECTION 409A OF THE CODE.


 


B.             DEFINITION.  FOR PURPOSES OF THIS SECTION 13, (I) IF THERE IS AN
EMPLOYMENT AGREEMENT OR A CHANGE IN CONTROL AGREEMENT BETWEEN THE PARTICIPANT
AND THE COMPANY OR ANY OF ITS SUBSIDIARIES IN EFFECT, “CHANGE IN CONTROL” SHALL
HAVE THE SAME DEFINITION AS THE DEFINITION OF “CHANGE IN CONTROL” CONTAINED IN
SUCH EMPLOYMENT AGREEMENT OR CHANGE IN CONTROL AGREEMENT (UNLESS SUCH DEFINITION
DOES NOT COMPLY WITH SECTION 409A(2)(C)(V) OF THE CODE), OR (II) IF

 

8

--------------------------------------------------------------------------------



 


“CHANGE IN CONTROL” IS NOT DEFINED IN SUCH EMPLOYMENT AGREEMENT OR CHANGE IN
CONTROL AGREEMENT (OR SUCH DEFINITION DOES NOT COMPLY WITH
SECTION 409A(2)(C)(V) OF THE CODE), OR IF THERE IS NO EMPLOYMENT AGREEMENT OR
CHANGE IN CONTROL AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY OR ANY OF
ITS SUBSIDIARIES IN EFFECT, A “CHANGE IN CONTROL” OF THE COMPANY SHALL BE DEEMED
TO HAVE OCCURRED UPON ANY OF THE FOLLOWING EVENTS:


 


(1)                                  ANY PERSON OR OTHER ENTITY (OTHER THAN ANY
OF THE COMPANY’S SUBSIDIARIES OR ANY EMPLOYEE BENEFIT PLAN SPONSORED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES) INCLUDING ANY PERSON AS DEFINED IN
SECTION 13(D)(3) OF THE EXCHANGE ACT, BECOMES THE BENEFICIAL OWNER, AS DEFINED
IN RULE 13D-3 UNDER THE EXCHANGE ACT, DIRECTLY OR INDIRECTLY, OF MORE THAN 50%
OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF CAPITAL STOCK OF THE
COMPANY NORMALLY ENTITLED TO VOTE FOR THE ELECTION OF DIRECTORS OF THE COMPANY
(THE “VOTING STOCK”);


 


(2)                                  THE COMPANY CONSUMMATES THE SALE OF ALL OR
SUBSTANTIALLY ALL OF THE PROPERTY OR ASSETS OF THE COMPANY;


 


(3)                                  THE COMPANY CONSUMMATES A CONSOLIDATION OR
MERGER OF THE COMPANY WITH ANOTHER CORPORATION (OTHER THAN WITH ANY OF THE
COMPANY’S SUBSIDIARIES), AND AS A RESULT,  THE STOCKHOLDERS OF THE COMPANY
IMMEDIATELY BEFORE THE OCCURRENCE OF THE CONSOLIDATION OR MERGER OWN, IN THE
AGGREGATE, NOT MORE THAN 50% OF THE VOTING STOCK OF THE SURVIVING ENTITY; OR


 


(4)                                  A CHANGE IN THE COMPANY’S BOARD OCCURS WITH
THE RESULT THAT, WITHIN ANY 12-MONTH PERIOD, THE MEMBERS OF THE BOARD AS OF THE
BEGINNING OF SUCH PERIOD (THE “INCUMBENT DIRECTORS”) NO LONGER CONSTITUTE A
MAJORITY OF SUCH BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR (OTHER THAN
A DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR
THREATENED ELECTION CONTEST OR THE SETTLEMENT THEREOF, INCLUDING BUT NOT LIMITED
TO A CONSENT SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY)
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS SUPPORTED BY AT LEAST A MAJORITY
OF THE THEN INCUMBENT DIRECTORS SHALL BE CONSIDERED AN INCUMBENT DIRECTOR FOR
PURPOSES HEREOF.


 

This definition shall be interpreted and applied as necessary to avoid
imposition of the taxes and interest under Section 409A of the Code.

 


14.                               TRANSFERABILITY


 

Each Award granted under the Plan to a participant shall not be transferable
otherwise than by will or the laws of descent and distribution and shall be
exercisable, during the participant’s lifetime, only by the participant. 
Notwithstanding the foregoing, the Committee may in its sole discretion allow
for the transfer of an Award (other than an Incentive Stock Option) to other
persons or entities, subject to such conditions or limitations as the Committee
may establish.

 

9

--------------------------------------------------------------------------------


 


15.                               OTHER PROVISIONS


 

Awards granted under the Plan may also be subject to such other provisions
(whether or not applicable to the Award granted to any other participant) as the
Committee determines on the date of grant to be appropriate, including, without
limitation, for the installment purchase of Common Stock under Stock Options,
for the installment exercise of Stock Appreciation Rights, to assist the
participant, excluding an officer or a director, in financing the acquisition of
Common Stock, for the forfeiture of, or restrictions on resale or other
disposition of, Common Stock acquired under any form of the Award, for the
acceleration of exercisability or vesting of Awards in the event of a change in
control of the Company, or to comply with federal and state securities laws, or
understandings or conditions as to the participant’s employment, in addition to
those specifically provided for under the Plan.  In addition, except as
otherwise provided herein, a participant may defer receipt or payment of any
Award granted under this Plan, in accord with the terms of any deferred
compensation plan or arrangement of the Company.

 


16.                               FAIR MARKET VALUE


 

For purposes of this Plan and any Awards granted hereunder, Fair Market Value
shall mean (i) the closing price of Common Stock on the date of calculation (or
on the last preceding trading date if Common Stock was not traded on such date)
if Common Stock is readily tradeable on a national securities exchange or other
market system or (ii) if Common Stock is not readily tradeable, the amount
determined by the Committee in a manner consistent with Section 409A of the
Code, or, in the case of shares of Common Stock underlying Incentive Stock
Options, the amount determined by the Committee in a manner consistent with
Section 422 of the Code.

 


17.                               WITHHOLDING


 

At such time that the delivery of shares of Common Stock or other disposition of
an Award to a participant becomes subject to tax withholding requirements, the
Company may require that the participant pay to the Company such amount as the
Company deems necessary to satisfy its obligation to withhold Federal, state or
local income or other taxes.  The Committee, in its discretion, may elect to pay
such amount by having the Company withhold shares of Common Stock which would
otherwise be delivered to such participant having an aggregate Fair Market Value
equal to such amount.

 


18.                               TENURE


 

A participant’s right, if any, to continue to serve the Company as an officer,
other key employee, director or otherwise shall not be enlarged or otherwise
affected by his or her designation as a participant under the Plan.

 


19.                               UNFUNDED PLAN


 

Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan.  Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any

 

10

--------------------------------------------------------------------------------


 

participant, beneficiary, legal representative or any other person.  To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company.  All payments to be made hereunder shall be
paid from the general funds of the Company and no special or separate fund shall
be established and no segregation of assets shall be made to assure payment of
such amounts except as expressly set forth in the Plan.  The Plan is not
intended to be subject to the Employee Retirement Income Security Act of 1974,
as amended.

 


20.                               NO FRACTIONAL SHARES


 

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan or any Award.  The Committee shall determine whether cash, or Awards,
or other property shall be issued or paid in lieu of fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 


21.                               DURATION, AMENDMENT AND TERMINATION


 

No Award shall be granted more than ten years after the Effective Date;
provided, however, that the terms and conditions applicable to any Award granted
prior to such date may thereafter be amended or modified by mutual agreement
between the Company and the participant or such other persons as may then have
an interest therein.  Also, by mutual agreement between the Company and a
participant under this Plan or under any other present or future plan of the
Company, Awards may be granted to such participant in substitution and exchange
for, and in cancellation of, any Awards previously granted to such participant
under this Plan, or any other present or future plan of the Company, provided
that, such substitution or exchange is permitted under applicable law,
including, but not limited to, Sections 409A and 422 of the Code.  The Board or
the Committee may amend the Plan from time to time or suspend or terminate the
Plan at any time.  However, no action authorized by this Section 21 shall reduce
the amount of any existing Award or change the terms and conditions thereof
without the participant’s consent.  Notwithstanding the foregoing in this
Section 21, no amendment of the Plan and no amendment of any Award shall,
without approval of the stockholders of the Company, (i) increase the total
number of shares which may be issued under the Plan or the maximum number of
shares with respect to Stock Options, Stock Appreciation Rights and other Awards
that may be granted to any individual under the Plan; (ii) modify the
requirements as to eligibility for Awards under the Plan; (iii) permit Stock
Options, Stock Appreciation Rights or other Awards encompassing rights to
purchase Common Stock to be repriced, replaced or regranted through
cancellation, or by lowering the per-share exercise price of a previously
granted Stock Option or the Grant Price of a previously granted Stock
Appreciation Right, or the purchase price of any other previously granted Award
that encompasses the right to purchase Common Stock; or (iv) have the effect of
disqualifying any Incentive Stock Options previously granted hereunder.

 

11

--------------------------------------------------------------------------------



 


22.                               COMPLIANCE WITH LAW


 


A.             GOVERNING LAW.  THIS PLAN, AWARDS GRANTED HEREUNDER AND ACTIONS
TAKEN IN CONNECTION HEREWITH SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF DELAWARE (REGARDLESS OF THE LAW THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE DELAWARE PRINCIPLES OF CONFLICT OF LAWS).


 


B.             SECTION 409A COMPLIANCE.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS PLAN TO THE CONTRARY, ALL AWARDS UNDER THIS PLAN SHALL BE DESIGNED AND
ADMINISTERED IN A MANNER THAT DOES NOT RESULT IN THE IMPOSITION OF TAX OR
PENALTIES UNDER SECTION 409A OF THE CODE.


 


23.                               SEVERABILITY


 

In case any provision of this Plan shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining  provisions shall not
in any way be affected or impaired thereby.

 


24.                               EFFECTIVE DATE


 


A.             THE PLAN SHALL BE EFFECTIVE AS OF THE DATE ON WHICH THE PLAN IS
APPROVED BY THE STOCKHOLDERS OF THE COMPANY AT AN ANNUAL MEETING OR ANY SPECIAL
MEETING OF STOCKHOLDERS OF THE COMPANY (THE “EFFECTIVE DATE”) AND SUCH APPROVAL
OF STOCKHOLDERS SHALL BE A CONDITION TO THE RIGHT OF EACH PARTICIPANT TO RECEIVE
AWARDS HEREUNDER.


 


B.             THIS PLAN SHALL TERMINATE ON THE 10TH ANNIVERSARY OF THE
EFFECTIVE DATE (UNLESS SOONER TERMINATED BY THE BOARD).


 

*   *   *

 

As adopted by the Board of Directors of

Knoll, Inc. as of May 5, 2010

 

12

--------------------------------------------------------------------------------